Title: Description of a Wheel Cipher, [before 22 March 1802]
From: Jefferson, Thomas
To: 


            
              [before 22 Mch. 1802?]
            Project of a cypher.
            Turn a cylinder of white wood of about 2. Inches diameter, & 6. or 8. I. long. bore through it’s center a hole sufficient to recieve an iron spindle or axis of ⅛ or ¼ I. diam. divide the periphery into 26. equal parts (for the 26. letters of the alphabet) and, with a sharp point, draw parallel lines through all the points of division, from one end to the other of the cylinder, & trace those lines with ink to make them plain. then cut the cylinder crosswise into pieces of about  	⅙ of an inch thick. they will resemble back-gammon men, with plane sides. number each of them, as they are cut off, on one side, that they may be arrangeable in any order you please. on the periphery of each, and between the black lines, put all the letters of the alphabet, not in their established order, but jumbled, & without order, so that no two shall be alike. now string them in their numerical order on an iron axis, one end of which has a head, and the other a nut and screw; the use of which is to hold them firm in any given position when you chuse it. they are now ready for use, your correspondent having a similar cylinder, similarly arranged.
            Suppose I have to cypher this phrase. ‘your favor of the 22d. is recieved.’
            
              
                I turn the
                1st.
                wheel till the letter
                y. presents itself.
              
              
                I turn the
                2d.
                & place it’s
                o. by the side of the y. of the 1st. wheel.
              
              
                I turn the
                3d.
                & place it’s
                u. by the side of the o. of the 2d.
              
              
                
                4th.
                
                r. by the side of the u of the 3d.
              
              
                
                5th.
                
                f. by the side of the r. of the 4th.
              
              
                
                6th.
                
                a. by the side of the f of the 5th.
              
            
            and so on till I have got all the words of the phrase arranged in one line. fix them with the screw. you will observe that the cylinder then presents 25. other lines of letters, not in any regular series, but jumbled, & without order or meaning. copy any one of them in the letter to your correspondent. when he recieves it, he takes his cylinder and arranges the wheels so as to present the same jumbled letters in the same order in one line. he then fixes them with his screw, and examines the other 25. lines, and finds one of them presenting him these letters ‘your favor of the 22 is recieved.’ which he writes down. as the others will be jumbled & have no meaning, he cannot mistake the true one intended. so proceed with every other portion of the letter. numbers had better be represented by letters with dots over them; as for instance by the 6. vowels & 4 liquids. because if the periphery were divided into 36. instead of 26. lines for the numerical, as well as alphabetical characters, it would increase the trouble of finding the letters on the wheels.
            When the cylinder of wheels is fixed, with the jumbled alphabets on their peripheries, by only changing the order of the wheels in the cylinder, an immense variety of different cyphers may be produced for different correspondents. for whatever be the number of wheels, if you take all the natural numbers from unit to that inclusive, & multiply them successively into one another, their product will be the number of different combinations of which the wheels are susceptible, and consequently of the different cyphers they may form for different correspondents, entirely unintelligible to each other.* for though every one possesses the cylinder, and with the alphabets similarly arranged on the wheels, yet if the order be interverted, but one line, similar through the whole cylinder, can be produced on any two of them.
            
            *2. letters can form only 2. different series, viz. a.b. and b.a. say 1 × 2 = 2
            
              
                add a 3d. letter. then it may be inserted in each of these two series as 
              
                the 1st. 2d. or 3d. letter of the series. to wit
                c.
                a.
                b.
                c.
                b.
                a.
              
              
                
                a.
                c.
                b.
                b.
                c.
                a.
              
              
                
                a.
                b.
                c.
                b.
                a.
                c.
              
             
            consequently there will be 6 series = 2 × 3 or 1 × 2 × 3.
            add a 4th. letter. as we have seen that 3. letters will make 6. different series, then the 4th. may be inserted in each of these 6. series, either as the 1st. 2d. 3d. or 4th letter of the series. consequently there will be 24. series, = 6 × 4 =1 × 2 × 3 × 4 × 5 × 6
            
            
              
               
                
                dcab.
                cdab.
                cadb
                cabd
              
              
                
                dacb
                adcb
                acdb
                acbd
              
              
                
                dabc
                adbc
                abdc
                abcd
              
              
                
                dcba
                cdba
                cbda
                cbad
              
              
                
                dbca
                bdca
                bcda
                bcad
              
              
                
                dbac
                bdac
                badc
                bacd
              
            
            add a 5th. letter. as 4. give 24 series, the 5th. may be inserted in each of these as the 1st. 2d. 3d. 4th. or 5th. letter of the series. consequently there will be 120 = 24 × 5 = 1 × 2 × 3 × 4 × 5.
            add a 6th. letter. as 5. give 120. series, the 6th. may be inserted in each of these as the 1st. 2d. 3d. 4th. 5th. or 6th. letter of the series. consequently there will be 720. = 120 × 6 = 1 × 2 × 3 × 4 × 5 × 6.
            and so on to any number.
            Suppose the cylinder be 6. I. long (which probably will be a convenient length, as it may be spanned between the middle finger & the thumb of the left hand, while in use) it will contain 36. wheels, & the sum of it’s combinations will be 1 × 2 × 3 × 4 × 5 × 6 × 7 × 8 × 9 × 10 × 11 × 12 × 13 × 14 × 15 × 16 × 17 × 18 × 19 × 20 × 21 × 22 × 23 × 24 × 25 × 26 × 27 × 28 × 29 × 30 × 31 × 32 × 33 × 34 × 35 × 36. = (4648 &c—to 42 places!!—) a number of which 41.5705351 is the Logarithm of which the number is 372 with 39 cyphers (zeros) added to it.
          